,:~;\\~~,--'tt
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1 ofl



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                            V.                                              (For Offenses Committed On or After Nove~ber I, 1987)


                          Wilson Ottoniel Perez Lopez   0                                   Case Number: 3:19-mj-23583


                                                                                                                             ~ Lum


                                                                                                                   r=
                                                                                                                   ..
                                                                                                                                         :.~W'



      REGISTRATION NO. 88724298                                                                                          SEP~-~
      THE DEFENDANT:
       IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                   1-~~r :~'..~J
                                                                                                  C:l)!{'KL?ft;:h,iicfs7,'imr
                                                 - - - - - ' - - - - - - - - - - - - ! - ;:"'yJJ..L!.'°""#1-!:;f,&,. lf,,:fi,-•>iv.,,,•''"'·'"""',=,rrl-
        •                                                                                 0
                                                                                                                              ff,



                 was found guilty to count(s)                                                    · - - - - - DEPUTY
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                                   Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

        •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        D Count(s)
                          - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                       v'
                                      ~\ TIME SERVED                                  • ________ days
        IZl      Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the      defendant's possession at the time of arrest upon their deportation or removal.
        D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, September 3, 2019
                                                                                        Date of Imposition of Sentence

                        f/;)l,&
      Received            I
                             1L::·
                      --=~-----
                      DUSM
                              c


                                                                                        ll/ilc11.i:::cOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                              3:19-mj-23583
